Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding objections.
Applicant argues:
The specification was objected to for the title being allegedly not descriptive. The title has been amended to “DISPLAY CONTROL DEVICE AND METHOD FOR GENERATING TARGET LINE OR CONTROL LINE OF WORK MACHINE.” Accordingly, Applicant respectfully requests withdrawal of the objection to the specification. 
Examiner replies that:
Withdrawn.
Regarding 35 USC § 112.
Applicant argues:
he Office Action asserts that the term “display controller” in claims 1-4, 7, and 8 appears to invoke 35 U.S.C. 112(f). Applicant traverses this interpretation but, to help advance prosecution, Applicant has amended claims 1, 5, 7, and 8 as set forth above. In particular, claim 1 has been amended to recite “a processor.” Applicant submits that neither the term “display controller” nor “processor” invokes 35 U.S.C. 112(f), because the term, combined with the claimed description of its functionality and when read in light of the specification, would have connoted sufficient structure to one of ordinary skill in the art. The Federal Circuit and the USPTO have established that: 35 U.S.C. 112(f) or pre-AIA  35 U.S.C, 112, sixth paragraph, will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., “filters,” “brakes,” “clamp,” “screwdriver,” and “locks”).
Examiner replies that:
Interpretation withdrawn.
Regarding 35 USC § 102/103.
Applicant argues:
For example, amended independent claim 1 recites, among other things, a processor configured to “generate a display signal including at least one of a target line of the construction object or a control line different from the target line, the control line indicating a line that the bucket is not allowed to enter,” and to “cause the target line to be displayed and the control line not to be displayed based on a work state of the work machine corresponding to a predetermined work state.” The cited references fail to describe or suggest at least these features.
Examiner replies that:
Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.   

Claim 5-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “if predetermined work state = yes, target line = display and control line = not displayed”. Claim 5 performs a calculation using the target line or control line to determine if predetermined work state = yes. This appears to be circular in logic.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim receives an offset setting for the control line, then displays the control or target line differently based on the offset setting information, but if there is no offset function the display form would not be different, and the target line does not have an offset and it is unclear of the target line uses the control line offset.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim displays the control line based on the target line, but the target line is not being displayed per claim 1.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriomoto WO2016148251 (citations are made to US 20180002899 used as an English translation) in view .
Regarding claim 1:
(Currently Amended) A display control device for a work machine that has a work implement including a bucket and is configured to construct a construction object, the display control device comprising: (Moriomoto Abstract An excavator includes a machine guidance device having a machine guidance function).
 a processor configured to: (Moriomoto FIG. 3 is a functional block diagram showing configurations of the controller 30 and the machine guidance device 50.)
 generate a display signal including at least (Moriomoto [0029] The display device D3 outputs various kinds of image information in response to a command from the machine guidance device 50. In the present embodiment, an in-vehicle liquid crystal display, which is directly connected to the machine guidance device 50, is used as the display device D3. )
one of a target line of the construction object (Moriomoto [0056] This guidance process is carried out when the excavation target surface (excavation target line TL) is in a deep place underground, and it is necessary first to drill and scoop up a large amount of earth and sand by the bucket 6 as shown in FIG. 4.) or a control line different from the target line the control line indicating a line that the bucket is not allowed to enter, and (Moriomoto [0056] when the toe of the bucket 6 exceeds the excavation standard line RTL at the time of the rough drilling work, a report is sent to the operator by emitting a report sound.)
cause  the target line to be displayed and the control line  based on a work state of the work machine corresponding to a predetermined work state (Moriomoto [0056] This excavation work is sometimes referred to as rough drilling. In this guidance process, the above-mentioned excavation standard line RTL is set as a reference of the excavation depth when performing rough drilling,).   Where the not predetermined state may be rough drilling. Applicant has not defined work 
Moriomoto discloses states as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Matsuyama teaches:
and a control line indicating a line which is different from the target line and which the bucket is to be prevented from entering (Matsuyama [0089] When the bucket 8 excavates surface soil SHP of the object to be excavated, the working unit controller 26 performs the intervention control so that the bucket 8 may not cross the offset profile 43Iv.)
whether or not a work state of the work machine is a predetermined work state (Matsuyama [0139] In the embodiment, the target profile at the start of the excavation of the target profile is maintained, during a period from the start of excavation of the target profile in the intervention control by the working unit 2 to the end of the series of the excavation. In the embodiment, owing to such operation, the lifting and dropping of the bucket 8 can be inhibited during excavation of a slope, rolling compaction operation provides a constant amount of rolling compaction, and an uneven slope can be reduced.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to have a rolling state as taught by Matsuyama. The rationale for doing so would have been that it is obvious to try, as there are limited functionalities of an excavator, and it would be obvious to use each of the different states of function of an excavator where Moriomoto describes numerous states, including attachment modes where functionality of the excavator is changed from digging to other forms. Therefore it would have been obvious to combine Matsuyama with Moriomoto to obtain the invention.

cause  the target line to be displayed and the control line not to be displayed based on a work state of the work machine corresponding to a predetermined work state (Fasold [0020] [0020] In certain embodiments, the system 100 analyzes or determines the compatibility and/or relevance of each map element in the map display with respect to the determined mode of transport. The system 100 can use the compatibility and/or relevance information to determine whether or how to render each respective map element. For example, in the example of the car-restricted pathway discussed above, the system 100 first determines that the car-restricted pathway is not compatible with a driving mode of transport (i.e., the user cannot drive on such a pathway). Then, the system 100 may render the pathway to indicate its lack of accessibility by a car (e.g., using dotted lines, a do-not-enter icon, etc.). In this way, the system 100 advantageously provides for dynamic rendering of map elements.) since based on mode different lines may be displayed, including lines indicating not to enter in certain modes.
Therefore, it would have been obvious before the effective filing date of the claimed invention to show/hide information based on modes as taught by Fasold. The motivation for doing so would have been to customize the information and not show extraneous information. Therefore it would have been obvious to combine Fasold with Moriomoto to obtain the invention.
Regarding claim 2:
 The display control device according to Claim 1, has all of its limitations taught by Moriomoto in view of Matsuyama and Fasold. Moriomoto further teaches , wherein the display controller is configured to acquire an offset distance of a control line and to display the control line 15at a position offset from the target line on the basis of the offset distance when the work state is not the predetermined work state (Moriomoto [0097] In the example shown in FIG. 9, the excavation standard line RTL is set at a position above the excavation target line TL by a height H.sub.2.).  
Regarding claim 3:
 The display control device according to Claim 1, has all of its limitations taught by Moriomoto in view of Matsuyama and Fasold. Moriomoto further teaches   wherein the display controller is configured to generate a first display signal for causing the control line to be 20displayed when the work state is not the predetermined work state (Moriomoto [0056] when the toe of the bucket 6 exceeds the excavation standard line RTL at the time of the rough drilling work, a report is sent to the operator by emitting a report sound.)
Regarding claim 4:
 The display control device according to Claim 1, has all of its limitations taught by Moriomoto in view of Matsuyama and Fasold. Moriomoto further teaches   wherein the display controller is configured to generate a second display signal for causing the target line to be displayed and to make the control line not be displayed when the work state is 25the predetermined work state (Matsuyama [0074] In the embodiment, the target profile in the intervention control is the target excavation profile 43I illustrated in FIG. 5 or an offset profile 43Iv separated from the target excavation profile 43I by a predetermined distance Off.)(Matsuyama [0116] When the absolute value of the angle .alpha. determined in step S101 is not more than the absolute value of the threshold (step S102, Yes), the switching unit 26J defines the target ground profile in the intervention control as the target excavation profile 43I, in step S103. That is, the switching unit 26J sets the offset coefficient K to 0. When the absolute value of the angle .alpha. determined in step S101 is larger than the absolute value of the threshold (step S102, No), the switching unit 26J defines the target ground profile in the intervention control as the offset profile 43Iv, in step S104. That is, the switching unit 26J sets the offset coefficient K to 1.).  
 with Moriomoto to obtain the invention.
Regarding claim 5:
 The display control device according to Claim 1, has all of its limitations taught by Moriomoto in view of Matsuyama and Fasold. Moriomoto further teaches   further comprising a work determinator configured to  (Moriomoto [0046] Next, the machine guidance device 50 will be described. In the present embodiment, the machine guidance device 50 receives various signals and data output from the boom angle sensor S1, the arm angle sensor S2, the bucket angle sensor S3, the body inclination sensor S4, the input device D1, and the controller 30. The machine guidance device 50 calculates an actual operation position of the attachment (for example, the bucket 6) based on the received signal and data. Then, when the actual operation position of the attachment is different from the target operation position, the machine guidance device 50 transmits a report command to the voice sound output device D2 and the display device D3 to issue a report.).
Moriomoto does not expressly disclose  determining state based on angle. In a related field of endeavor, Matsuyama teaches:
further comprising a work determinator configured to determine that the work state of the work implement is the predetermined work state when an angle formed between the bucket 5and the target line or the control line is less than a predetermined value   (Matsuyama [0114] In step S101, the working unit controller 26, in particular, the switching unit 26J determines the angle .alpha.. In this case, the switching unit 26J obtains the tilt angles .theta.1, .theta.2, and .theta.3 from the sensor controller 39, and the angle .beta. of the tooth tip 8T from the storage unit 26M, and calculates the bottom surface angle .theta.b using formula (1). Moreover, the switching unit 26J obtains the target excavation profile data U, from the display controller 28 to determine the target excavation profile 43I, and obtains the angle .gamma. from the determined target excavation profile 43I. The switching unit 26J substitutes the angle .gamma. and the bottom surface angle .theta.b in the formula (2), and calculates the angle .alpha.. [0115] In step S102, the switching unit 26J compares the angle .alpha. and the threshold ac determined in step S101. In the above-mentioned description, the switching unit 26J determines the offset coefficient K using the map MPA or the map MPB to determine the target ground profile in the intervention control, but here, description is made of an example of comparison between the angle .alpha. and the threshold ac for determination of the target ground profile in the intervention control, for convenience of description.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to base state on the angle as taught by Matsuyama. The rationale for doing so would have been that it is a simple substitution where Moriomoto determines angles of the bucket and has different attachments for different modes, and Matsuyama is determining angle for different modes, where both are for different uses of the bucket/attachment and thus a different state. Therefore it would have been obvious to combine Matsuyama with Moriomoto to obtain the invention.
Regarding claim 6:
 The display control device according to Claim 5, has all of its limitations taught by Moriomoto in view of Matsuyama and Fasold. Moriomoto further teaches   wherein the predetermined work state includes  (Moriomoto [0079] The attachment display section 414 displays an image representing the attachment that is mounted. Various end attachments such as the bucket 6, a rock drill, a grapple, and a lifting magnet, etc., are mounted on the excavator.).  
Regarding claim 7:
 10The display control device according to Claim 1, has all of its limitations taught by Moriomoto in view of Matsuyama and Fasold. Moriomoto further teaches   further comprising a setting information input unit configured to receive an input of offset setting information indicating whether or not to set an offset function for the control line, wherein the display controller is configured to make the display form of the control line or the target line in the display signal different on the basis of the offset 15setting information (Moriomoto [0053] The standard line setting unit 508 sets the excavation standard line with respect to the excavation target line, in the data output from the guidance data output unit 506, and outputs the guidance data including the excavation standard line to the comparing unit 504. The comparing unit 504 calculates each coordinate relating to the latitude, the longitude, and the altitude of the bucket 6 that have been calculated, and compares the height of the tip of the bucket 6 with the coordinates of an excavation target line TL. An excavation standard line RTL will be described later. )( Moriomoto [0067]: The work amount standard lines WTL1 and WTL2 are set by the standard line setting unit 508 shown in FIG. 3, when deep excavation work, for which the excavation cannot be performed up to the excavation target surface within a work unit of a predetermined time (for example, one day of work), and a plurality of excavation work units (excavation work over several days, for example) are performed to complete the deep excavation work.).  
Regarding claim 8:
 The display control device according to Claim 1, has all of its limitations taught by Moriomoto in view of Matsuyama and Fasold. Moriomoto further teaches   further comprising a control line-specifying unit configured to specify a display form of a control line indicating a line which is different from the target line and (Moriomoto [0056] This guidance process is carried out when the excavation target surface (excavation target line TL) is in a deep place underground, and it is necessary first to drill and scoop up a large amount of earth and sand by the bucket 6 as shown in FIG. 4. This excavation work is sometimes referred to as rough drilling. In this guidance process, the above-mentioned excavation standard line RTL is set as a reference of the excavation depth when performing rough drilling, on the display screen for guidance, and when the toe of the bucket 6 exceeds the excavation standard line RTL at the time of the rough drilling work, a report is sent to the operator by emitting a report sound.)
which the bucket 20is to be prevented from entering on the basis of an angle formed between the bucket and the target line of the construction object, (Moriomoto [0021] A boom angle sensor S1 is attached to the boom 4, an arm angle sensor S2 is attached to the arm 5, and a bucket angle sensor S3 is attached to the bucket 6.)
 
Moriomoto does not expressly disclose determining state based on angle. In a related field of endeavor, Matsuyama teaches:
which the bucket 20is to be prevented from entering on the basis of an angle formed between the bucket and the target line of the construction object, (Matsuyama [0089] When the bucket 8 excavates surface soil SHP of the object to be excavated, the working unit controller 26 performs the intervention control so that the bucket 8 may not cross the offset profile 43Iv.) wherein the display controller causes the control line to be displayed when the angle formed between the bucket and the target line is equal to or greater than a predetermined value (Matsuyama [0114] In step S101, the working unit controller 26, in particular, the switching unit 26J determines the angle .alpha.. In this case, the switching unit 26J obtains the tilt angles .theta.1, .theta.2, and .theta.3 from the sensor controller 39, and the angle .beta. of the tooth tip 8T from the storage unit 26M, and calculates the bottom surface angle .theta.b using formula (1). Moreover, the switching unit 26J obtains the target excavation profile data U, from the display controller 28 to determine the target excavation profile 43I, and obtains the angle .gamma. from the determined target excavation profile 43I. The switching unit 26J substitutes the angle .gamma. and the bottom surface angle .theta.b in the formula (2), and calculates the angle .alpha.. [0115] In step S102, the switching unit 26J compares the angle .alpha. and the threshold ac determined in step S101. In the above-mentioned description, the switching unit 26J determines the offset coefficient K using the map MPA or the map MPB to determine the target ground profile in the intervention control, but here, description is made of an example of comparison between the angle .alpha. and the threshold ac for determination of the target ground profile in the intervention control, for convenience of description.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to base state on the angle as taught by Matsuyama. The rationale for doing so would have been that it is a simple substitution where Moriomoto determines angles of the bucket and has different attachments for different modes, and Matsuyama is determining angle for different modes, where both are for different uses of the bucket/attachment and thus a different state and prevent the incorrect use of the bucket/attachment. Therefore it would have been obvious to combine Matsuyama with Moriomoto to obtain the invention.
Regarding claim 9:
259.9Attorney Docket No 47571-0002US1 59 A work machine, comprising: 
 the display control device according to Claim 1 and the work implement including the bucket (Moriomoto [0004] For example, as a machine guidance of an excavator, there is known a display system that displays, as images, a cross section of a part where excavation work is performed and a bucket used as an excavation tool, on a display device, to visually guide the work (for example, refer to Patent Literature 1).).
Regarding claim 10:
The claim is a/an broader version of claim 1. As such it is rejected under the same teachings.
Regarding claim 11:
The claim is a/an parallel version of claim 10. As such it is rejected under the same teachings.
Regarding claim 12:
 (New) The display control device according claim 1, has all of its limitations taught by Moriomoto in view of Matsuyama and Fasold. Moriomoto further teaches  wherein the processor is configured to display an illustration of the bucket and a line segment representing a bottom surface of the bucket, the line segment being attached to the illustration of the bucket (Moriomoto Fig. 5) since the bottom of the bucket does include a line. Further the limitation represents a design choice. The present invention includes an image of a bucket, with a line on the bucket. This is a purely aesthetic limitation, with no functionality applied or clarification regarding the line segment. As such, these features are mere design choices and it would be obvious to one of ordinary skill in the art to use these values.
Regarding claim 13:
 (New) The display control device according claim 12, has all of its limitations taught by Moriomoto in view of Matsuyama and Fasold. Moriomoto further teaches  wherein the line segment extends further than a bottom end of the illustration of the bucket. The limitation represents a design choice. The present invention includes an image of a bucket, where a line may be displayed beyond the bucket. This is a purely aesthetic limitation, with no functionality applied or clarification regarding the line segment. For example, a human sketching an image may have lines that do not meet perfectly, this is merely a style of drawing and not functional. As such, these features are mere design choices and it would be obvious to one of ordinary skill in the art to use these values.
Regarding claim 14:
 (New) The display control device according claim 12, has all of its limitations taught by Moriomoto in view of Matsuyama and Fasold. Moriomoto further teaches  wherein the display control device is configured to:
 determine an angle defined between the line segment and the target line  and  (Moriomoto [0046] Next, the machine guidance device 50 will be described. In the present embodiment, the machine guidance device 50 receives various signals and data output from the boom angle sensor S1, the arm angle sensor S2, the bucket angle sensor S3, the body inclination sensor S4, the input device D1, and the controller 30. The machine guidance device 50 calculates an actual operation position of the attachment (for example, the bucket 6) based on the received signal and data. Then, when the actual operation position of the attachment is different from the target operation position, the machine guidance device 50 transmits a report command to the voice sound output device D2 and the display device D3 to issue a report.).
Moriomoto does not expressly disclose  determining state based on angle. In a related field of endeavor, Matsuyama teaches:
determine an angle defined between the line segment and the target line and determine that the work state of the work machine is the predetermined work state based on the angle defined between the line segment and the target line being less than a predetermined value (Matsuyama [0114] In step S101, the working unit controller 26, in particular, the switching unit 26J determines the angle .alpha.. In this case, the switching unit 26J obtains the tilt angles .theta.1, .theta.2, and .theta.3 from the sensor controller 39, and the angle .beta. of the tooth tip 8T from the storage unit 26M, and calculates the bottom surface angle .theta.b using formula (1). Moreover, the switching unit 26J obtains the target excavation profile data U, from the display controller 28 to determine the target excavation profile 43I, and obtains the angle .gamma. from the determined target excavation profile 43I. The switching unit 26J substitutes the angle .gamma. and the bottom surface angle .theta.b in the formula (2), and calculates the angle .alpha.. [0115] In step S102, the switching unit 26J compares the angle .alpha. and the threshold ac determined in step S101. In the above-mentioned description, the switching unit 26J determines the offset coefficient K using the map MPA or the map MPB to determine the target ground profile in the intervention control, but here, description is made of an example of comparison between the angle .alpha. and the threshold ac for determination of the target ground profile in the intervention control, for convenience of description.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to base state on the angle as taught by Matsuyama. The rationale for doing so would have been that it is a simple substitution where Moriomoto determines angles of the bucket and has different attachments for different modes, and Matsuyama is determining angle for different modes, where both are for different uses of the bucket/attachment and thus a different state. Therefore it would have been obvious to combine Matsuyama with Moriomoto to obtain the invention.
Regarding claim 15:
 (New) The display control device according claim 12, has all of its limitations taught by Moriomoto in view of Matsuyama and Fasold. Moriomoto further teaches  wherein the processor is configured to display an icon indicating whether or not the work state of the work machine is the predetermined work state (Moriomoto [0079] The attachment display section 414 displays an image representing the attachment that is mounted. Various end attachments such as the bucket 6, a rock drill, a grapple, and a lifting magnet, etc., are mounted on the excavator.).  
Regarding claim 16:
 (New) The display control device according claim 1, has all of its limitations taught by Moriomoto in view of Matsuyama and Fasold. Moriomoto further teaches    wherein the processor is configured to display an icon indicating whether or not the work state of the work machine is the predetermined work state (Moriomoto [0079] The attachment display section 414 displays an image representing the attachment that is mounted. Various end attachments such as the bucket 6, a rock drill, a grapple, and a lifting magnet, etc., are mounted on the excavator.).  
Regarding claim 17:
 (New) The display control device according claim 15, has all of its limitations taught by Moriomoto in view of Matsuyama and Fasold. Moriomoto further teaches  wherein the processor is configured to display an illustration of the bucket and a line segment representing a bottom surface of the bucket, the line segment being attached to the illustration of the bucket (Moriomoto Fig. 5) since the bottom of the bucket does include a line.

    PNG
    media_image1.png
    126
    139
    media_image1.png
    Greyscale

	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616